Per Curiam :
The verdict in this case was excessive, and on that ground the judgment and order must be reversed and a new trial ordered,- with costs to appellant to abide event, unless plaintiff shall stipulate to reduce the verdict to $500; in which event judgment, as so modified, and order affirmed, without costs to either party on this appeal. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event, unless plaintiff stipulates to reduce verdict to $500; in which event judgment, as so modified, and order affirmed, without costs. Settle order on notice.